DETAILED ACTION
Applicant’s amendment filed on 1/25/2022 has been entered in the case. After further consideration a new interpretation is now relied upon examiner to reject the claims. Therefore, this action is non-final. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5-17, and 19 -25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1, 13, and 15
Step 2A, Prong One
Claim 1 recites in part:
selecting, by a computer, candidate machine learning models and source codes having a corresponding relatedness score associated with to the particular input dataset greater than a defined relatedness score threshold value.  As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses making a decision as to what particular machine learning and source code to implement for a particular type of data to be processed.
ranking, by the computer, those selected candidate machine learning models and source codes having a corresponding relatedness score greater than the defined relatedness score threshold value by score to form a ranked list of selected candidate machine learning models and source codes.   As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses giving higher priority to the model and source codes based on how related these are to the data type to be processed.
listing, by the computer, those selected candidate machine learning models and source codes having a corresponding relatedness score greater than the defined relatedness score threshold value by the ranking from highest to lowest.  As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses writing a list of the highest ranked machine learning models and source codes.
inserting, by the computer, a reason for including each selected candidate machine learning model and source code in the ranked list of selected candidate machine learning models and source codes.   As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses writing an explanation as to why that particular model and source code is included in the list.
	Accordingly, at Step 2A, prong one, the claim is directed to an abstract idea.


Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a computer and a display device which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The claim further recites “outputting, by the computer, the ranked list of selected candidate machine learning models and source codes along with each respective reason for including each selected candidate machine learning model and source code in the ranked list on a display device.  This limitation amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.



Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a computer and a display device which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The limitation “outputting, by the computer, the ranked list of selected candidate machine learning models and source codes along with each respective reason for including each selected candidate machine learning model and source code in the ranked list on a display device” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claims 2, 14, and 16, Under the broadest reasonable interpretation, the limitations “calculating, by the computer, a relatedness score between the particular input dataset and a plurality of candidate machine learning models and source codes stored on the computer based on semantics corresponding to the particular input dataset and semantics corresponding to each candidate machine” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 3 and 17, Under the broadest reasonable interpretation, the limitations “wherein the relatedness score is a measure of strength of relationship between a particular candidate data analysis asset machine learning model and the particular input dataset and a particular candidate source code and the particular input dataset” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 5 and 19, Under the broadest reasonable interpretation, the limitations “wherein the semantics corresponding to the particular input dataset include at least one of structure and content of the particular input dataset, types of users who have used the particular input dataset previously, types of problems that users were trying to solve using the particular input dataset, types of data pattern analysis algorithms, data transformations, and source codes previously applied to the particular input dataset, and machine learning models previously trained using the particular input dataset” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 6 and 20, Under the broadest reasonable interpretation, the limitations “wherein the semantics corresponding to each candidate machine learning model and source code include domain, structure, and content of data used to train each particular candidate machine learning model and source code” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 7 and 21, Under the broadest reasonable interpretation, the limitations “selecting, by the computer, one of a highest-ranking candidate machine learning model or a highest-ranking candidate source code in the ranked list of selected candidate machine learning models and source codes as a highest- ranking data analysis asset to classify the particular input dataset; and applying, by the computer, the highest-ranking data analysis asset to the particular input dataset to classify the particular input dataset for performing a task using the particular input dataset.” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 8 and 22, The limitations “determining, by the computer, whether a user input was received to open an existing dataset stored on the computer; and responsive to the computer determining that a user input was received to open an existing dataset stored on the computer, retrieving, by the computer, a pre-computed set of semantics corresponding to the existing dataset from a storage device of the computer” amounts to extra-solution activity of gathering data for use in the claimed process.  

As to claims 9 and 23, The limitations “determining, by the computer, whether a user input was received to upload a new dataset to the computer; responsive to the computer determining that a user input was received to upload a new dataset to the computer, computing, by the computer, a set of semantics corresponding to the new dataset; and storing, by the computer, the new dataset and the set of semantics corresponding to the new dataset in a storage device of the computer” amounts to extra-solution activity of gathering data for use in the claimed process.  
As to claims 10 and 24, The limitations “performing, by the computer, an analysis of a dataset; understanding, by the computer, semantics corresponding to the dataset based on the analysis; utilizing, by the computer, historical usage patterns of the dataset and similar datasets by users to provide recommendations for machine learning models based on the semantics corresponding to the dataset; and displaying, by the computer, the recommendations for the machine learning models to form displayed recommendations” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claims 11 and 25, The limitations “receiving, by the computer, a user selection of a particular machine learning model in the displayed recommendations; and training, by the computer, the particular machine learning model using the dataset” amounts to extra-solution activity of gathering data for use in the claimed process.  

As to claim 12, The limitations “wherein the computer is a data engineering platform located in a cloud environment” is an additional element of a computer which is  recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128